F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                               JUN 14 1999
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 BRIAN ANDERSON,

               Plaintiff - Appellant,

          v.                                                No. 98-1477
                                                       (D. Ct. No. 98-D-2378)
 COLORADO DEPARTMENT OF                                       (D. Colo.)
 CORRECTIONS; ANTHONY TONY
 SALAZAR, employee; ROD
 COZZETTO, employee; ANDY
 KINKERMAN, employee; FRANK E.
 RUYBALID, Grievance Officer,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      This appeal is from an order of the district court dismissing petitioner Brian

Anderson’s civil rights complaint brought pursuant to 42 U.S.C. § 1983.

Defendant appeals pro se on the ground that the district court erred in finding his

civil rights complaint legally frivolous under 28 U.S.C. § 1915A(b). We

AFFIRM.

      Petitioner Anderson alleges that defendants have violated his rights under

the United States Constitution. Specifically, he claims that he was deprived of

due process of law and subjected to cruel and unusual punishment in violation of

the Eighth Amendment to the Constitution when he lost his prison job and the

corresponding opportunity to earn good time credits. Petitioner also alleges that

defendants deprived him of due process in the prison grievance procedure because

they failed to investigate the issues he raised and further failed to respond to his

grievances in a timely manner. Finally, petitioner alleges Mr. Rod Cozzetto

committed perjury in violation of the United States Constitution and several

Colorado statutes.

      Petitioner proceeds in this civil rights action pro se. Therefore, we must

construe the complaint and all of the filings in this court liberally. See Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). As the district court did, we review the

complaint, the notice of appeal, and all of the filings in this court to determine

whether plaintiff has stated a valid claim on which relief could be granted despite


                                          -2-
plaintiff’s failure to cite appropriate legal authority and his confusion of various

legal theories. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Giving the filings their most liberal construction, we agree with the district court

that none of the claims asserted by petitioner even colorably allege a deprivation

of a constitutional right.

      “[E]xtreme deprivations are required to make out a conditions-of-

confinement claim.” See Hudson v. McMillian, 503 U.S. 1, 9 (1992). “Absent

allegations . . . of a specific deprivation of a human need, an Eighth Amendment

claim based on prison conditions must fail.” Shifrin v. Fields, 39 F.3d 1112,

1114 (10th Cir. 1994) (internal quotation marks omitted). Here, petitioner’s

claims based upon the loss of his prison job and the resulting loss of the

opportunity to earn good time credits do not rise to the level of extreme

deprivations sufficient to make out a conditions-of-confinement claim. Moreover,

because neither the loss of a prison job nor the loss of an opportunity to earn good

time credits constitutes any atypical or significant hardship upon the petitioner in

relation to the ordinary incidence of prison life sufficient to create a liberty

interest, these allegations do not state a claim for a due process violation. See

Sandin v. Conner, 515 U.S. 472, 484 (1995) (stating that although states may in

some circumstances create a liberty interest, “these interests will be generally

limited to freedom from restraint which . . . imposes atypical and significant


                                          -3-
hardship on the inmate in relation to the ordinary incidents of prison life”);

Penrod v. Zavaras, 94 F.3d 1399, 1407 (10th Cir. 1996) (no liberty interest in

prison employment).

      Similarly, petitioner’s allegations relating to the requirements of the

Department of Corrections grievance procedure do not support a due process

claim because those procedures do not create any liberty interest in the

incarcerated petitioner. The failure to conduct an investigation or respond to

petitioner’s grievances does not impose an atypical and significant hardship in

relation to ordinary incidents of prison life. See generally Sandin, 515 U.S. at

484. This record also contains no allegation or suggestion that the failure to

comply with the grievance procedure will inevitably affect the length of

plaintiff’s confinement, thereby possibly implicating due process. See id. at 487.

Finally, the allegations with respect to Mr. Cozzetto’s perjury do not state a cause

of action under 42 U.S.C. § 1983.

      We agree with the district court that the complaint and this appeal are

legally frivolous pursuant to 28 U.S.C. § 1915A(b). The district court’s dismissal

of the complaint and our dismissal of the appeal count as two strikes under 28

U.S.C. § 1915(g). See Jennings v. Natrona County Detention Ctr. Med. Facility,

___ F.3d ___, Nos. 98-8032, 98-8035, 1999 WL 248634, at *4 (10th Cir. 1999).

We affirm the order of the district court for substantially the reasons given by that


                                         -4-
court.

         ENTERED FOR THE COURT,



         Deanell Reece Tacha
         Circuit Judge




          -5-